Citation Nr: 0935121	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a "nervous 
disability" manifested by tremors, sleep problems, and 
claustrophobia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957 and from January 1958 to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Procedural history

In the January 2007 rating decision, service connection was 
denied for "nervous symptoms".  The Veteran perfected an 
appeal of that denial.

In a June 2007 VA Form 9, the Veteran requested a Travel 
Board hearing.  
In February 2008, the Veteran without good cause failed to 
report for a scheduled Travel Board hearing in North Little 
Rock, Arkansas.  Therefore, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue on appeal must be remanded for further evidentiary 
development.

As an initial matter, it is unclear whether the claimed 
"nervous disability", manifested by, inter alia, tremors,  
is a neurological or a psychiatric disability, or both.  In 
any event, the Veteran's representative has asserted that the 
Veteran's symptomatology is secondary to combat.

The Veteran served as flight engineer, with service in 
Indochina in 1972.  The Veteran's service personnel records 
regarding his hours of flight in 1972 show that he 
participated in combat missions.  The Veteran also received 
the Air Medal for meritorious achievement while participating 
in aerial flights under extremely hazardous conditions.  

In light of evidence of recurrent symptoms of tremors, sleep 
problems, and claustrophobia, examination of the Veteran is 
necessary.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The Veteran should be scheduled for a 
medical evaluation for the purpose of 
determining the nature and etiology of 
the Veteran's claimed symptoms.  If 
diagnostic testing or specialist 
neurological and/or psychiatric 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the Veteran's claim.  If 
the decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



